IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Bedford County Children and Youth                :    SEALED CASE
Services,                                        :
                       Petitioner                :
                                                 :
                       v.                        :
                                                 :
Department of Human Services,                    :    No. 950 C.D. 2018
                      Respondent                 :    Submitted: March 22, 2019

BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                           FILED: July 9, 2019

                Bedford County Children and Youth Services (BCCYS) petitions this
Court for review of the Department of Human Services (DHS), Bureau of Hearings
and Appeals’ (BHA) June 29, 2018 order granting minor child’s (Minor)1 mother’s
(M.N.) request to expunge her indicated report2 of child abuse from the ChildLine &
Abuse Registry (ChildLine).3 BCCYS essentially presents one issue for this Court’s


       1
          Minor’s date of birth is July 25, 2015.
       2
          Section 6303(a) of the Child Protective Services Law (Law) defines an “indicated report”
as a report issued by DHS if it “determines that substantial evidence of the alleged abuse by a
perpetrator exists based on any of the following: (i) [a]vailable medical evidence[;] (ii) [t]he child
protective service investigation[; or] (iii) [a]n admission of the acts of abuse by the perpetrator.” 23
Pa.C.S. § 6303(a); see also Section 3490.4 of DHS’ Regulations, 55 Pa. Code § 3490.4.
        3
          Section 3490.4 of the DHS Regulations defines “ChildLine” as
               [a]n organizational unit of [DHS] which operates a Statewide toll-free
               system for receiving reports of suspected child abuse established
               under [S]ection 6332 of the [Law] (relating to establishment of
               Statewide toll-free telephone number), refers the reports for
               investigation and maintains the reports in the appropriate file. . . .
55 Pa. Code § 3490.4. “[ChildLine] is maintained in accordance with the [Law.]” In re: S.H., 96
A.3d 448, 450 n.2 (Pa. Cmwlth. 2014).
review: whether the BHA erred by concluding that BCCYS failed to present
substantial evidence to prove that M.N. committed child abuse.4 Upon review, we
reverse.
              On June 1, 2017, BCCYS received a report of M.N.’s and her paramour
C.C.’s suspected physical abuse of Minor. See Reproduced Record (R.R.) at 11a-13a.
By June 2, 7 and 26, 2017 letters, BCCYS notified M.N. and Minor’s biological
father that it received the abuse report and commenced an investigation. See R.R. at
105a-120a. BCCYS caseworker Ashley Black (Black) investigated the report and
determined that, while in the primary care of M.N. and C.C., then-17-month-old
Minor was treated six times in six months for injuries, the causes of which M.N.
could not readily explain. See R.R. at 11a-13a, 23a-63a, 82a-103a, 148a, 152a.
              As part of UPMC Children’s Hospital of Pittsburgh’s (UPMC) Child
Abuse Initiative protocol, Child Advocacy Center Division Chief Rachel P. Berger,
M.D. (Dr. Berger), an expert in child abuse pediatrics, see R.R. at 161a, reviewed
Minor’s UPMC medical records. Based upon her evaluation, Dr. Berger requested a
child abuse screening exam, which was conducted on June 7, 2017 at UPMC.
BCCYS removed Minor from M.N.’s care that same day. On July 31, 2017, BCCYS
filed an indicated report against M.N. as a perpetrator of abuse against Minor. See
R.R. at 11a-13a.
              By notice mailed August 21, 2017, DHS informed M.N. that she was
listed on ChildLine as a perpetrator in an indicated report of child abuse. See R.R. at
14a. On October 2, 2017, M.N. requested DHS’ Secretary’s review of BCCYS’
report. See R.R. at 15a-17a. By October 16, 2017 letter, the Secretary’s designee

       4
         BCCYS presents two issues in its Statement of the Questions Involved: (1) whether the
BHA erred by expunging M.N.’s indicated report, and (2) whether substantial evidence supported
the BHA’s finding that M.N. committed child abuse. See BCCYS Br. at 6. Because BCCYS did
not divide its argument, and these issues are subsumed in whether there was substantial record
evidence to support the BHA’s decision, the issues will be addressed together.
                                              2
stated: “We believe the report is accurate and being maintained in a manner
consistent with the Child Protective Services Law [(Law)5]. Thus[,] the report will
remain on file as originally reported.” R.R. at 18a. On January 12, 2018, M.N.
appealed to the BHA. See R.R. at 19a-20a.
              A hearing was held on May 17, 2018 before an Administrative Law
Judge (ALJ).      See R.R. at 137a-176a.            On June 29, 2018, the ALJ issued an
adjudication and recommendation that the BHA grant M.N.’s appeal because BCCYS
failed to prove that M.N. committed child abuse. See R.R. at 123a-135a. Also on
June 29, 2018, the BHA adopted the ALJ’s recommendation in its entirety. See R.R.
at 122a. BCCYS appealed to this Court.6
              BCCYS argues that the BHA erred by expunging M.N.’s indicated
report where BCCYS met its burden of proving by substantial evidence that M.N.
committed child abuse upon Minor.
              Initially, Section 6341(a)(2) of the Law authorizes “the [S]ecretary to . . .
expunge an indicated report on the grounds that it is inaccurate or it is being
maintained in a manner inconsistent with [the Law].” 23 Pa.C.S. § 6341(a)(2).
“[T]he proper inquiry into whether an indicated report of child abuse should be
expunged is whether the report is accurate.” B.K. v. Dep’t of Pub. Welfare, 36 A.3d
649, 653 (Pa. Cmwlth. 2012).
              BCCYS brought this action pursuant to Section 6381(d) of the Law,
which states:

              Evidence that a child[7] has suffered child abuse of such a
              nature as would ordinarily not be sustained or exist except

       5
         23 Pa.C.S. §§ 6301-6386.
       6
          “Our review [of BHA’s order] determines whether constitutional rights were violated,
whether errors of law were committed or whether necessary findings of fact are supported by
substantial evidence.” S.H., 96 A.3d at 453 n.4.
       7
         Section 6303(a) of the Law defines “child” as “[a]n individual under 18 years of age.” 23
Pa.C.S. § 6303(a).
                                                3
                by reason of the acts or omissions of the parent[8] or other
                person responsible for the welfare of the child shall be
                prima facie evidence of child abuse by the parent or
                other person responsible for the welfare of the child.

23 Pa.C.S. § 6381(d) (emphasis added).                  “Child abuse” is defined in Section
6303(b.1)(1) of the Law as “[c]ausing bodily injury to a child through any recent act
or failure to act.” 23 Pa.C.S. § 6303(b.1)(1). “Bodily injury” is defined therein as an
“[i]mpairment of physical condition or substantial pain.” 23 Pa.C.S. § 6303(a).
                 “[BCCYS] has the burden of establishing by substantial evidence that
an indicated report of child abuse is accurate.”9 Bucks Cty. Children & Youth Soc.
Servs. Agency v. Dep’t of Pub. Welfare, 808 A.2d 990, 993 (Pa. Cmwlth. 2002).
Section 6303(a) of the Law defines “substantial evidence” as “[e]vidence which
outweighs inconsistent evidence and which a reasonable person would accept as
adequate to support a conclusion.”10 23 Pa.C.S. § 6303(a); see also G.V. v. Dep’t of
Pub. Welfare, 91 A.3d 667 (Pa. 2014); In re: S.H., 96 A.3d 448 (Pa. Cmwlth. 2014).
“If [BC]CYS fails to sustain [its] burden, a request for expungement will be granted.”
Bucks Cty., 808 A.2d at 993.



       8
           Section 6303(a) of the Law defines “parent” as “[a] biological parent . . . .” 23 Pa.C.S. §
6303(a).
       9
                ‘[I]n an expunction hearing the standard of proof is preponderance of
                the evidence, and the statutory standard for the evidence is
                ‘[e]vidence which outweighs inconsistent evidence and which a
                reasonable person would accept as adequate to support a conclusion.
                23 Pa.C.S. § 6303(a).’’ A.P. v. Dep[’]t of Pub[.] Welfare, 98 A.3d
736, 742-43 (Pa. Cmwlth. 2014).
Allegheny Cty. Office of Children, Youth & Families v. Dep’t of Human Servs., 202 A.3d 155, 163
(Pa. Cmwlth. 2019). “Whether the evidence satisfies the statutory standard is a question of law.”
Id.
        10
           “[I]n determining whether a finding of fact is supported by substantial evidence, the Court
must give the party in whose favor the decision was rendered the benefit of all reasonable and
logical inferences that may be drawn from the evidence of record[.]” S.T. v. Dep’t of Pub. Welfare,
Lackawanna Cty. Office, Children, Youth & Family Servs., 681 A.2d 853, 856 (Pa. Cmwlth. 1996).
                                                   4
              At the May 17, 2018 hearing,11 Dr. Berger testified that, under UPMC’s
Child Abuse Initiative, she receives a spreadsheet every Monday listing the names of
minor patients for whom ChildLine reports were made by UPMC staff, and she has
access to UPMC records related thereto.             See R.R. at 148a-151a.         Dr. Berger
explained that, as part of a quality improvement initiative, she reviews the medical
records underlying each UPMC ChildLine report to ensure that UPMC staff
conducted a proper evaluation. See R.R. at 149a-150a. Dr. Berger described: “[I]f
there is a concern that [] the appropriate testing hasn’t been done, there was not a
report made when it should have been made, [or] when there needs to be clarification,
[the] team at the Child Advocacy Center will follow up with those reporting sources
or with [BCCYS] directly.” R.R. at 150a.
              Dr. Berger recalled that Minor’s name first appeared on her spreadsheet
after Minor was treated at UPMC on December 31, 2016. See R.R. at 150a. She
testified that she reviewed UPMC’s reports of Minor’s visits in UPMC’s records
system, see R.R. at 151a, that reflected:
        December 31, 2016 - UPMC emergency department (ED) evaluation
         for red, swollen penis; right forehead, left and right cheek and left
         elbow bruising, and nose abrasions. See R.R. at 24a-31a, 148a, 150a,
         152a.
        January 11, 2017 - UMPC ultrasound following personal care
         physician visit for swollen penis and scrotum bruising. See R.R. at
         32a-38a, 152a-153a.
        March 18, 2017 - UPMC ED evaluation for a red, swollen right ear.
         See R.R. at 39a-41a, 153a-154a.
        April 5, 2017 - UPMC ED evaluation for inability to bear weight on
         left leg; returned April 6, 2017 for left tibial fracture splinting. See
         R.R. at 42a-48a, 154a-155a.


       11
          M.N. did not appear at the May 17, 2018 hearing. See R.R. at 124a. Because the hearing
had already been rescheduled twice (at BCCYS’ request, and M.N. had waived the 90-day hearing
requirement), and M.N. had notice of the May 17, 2018 hearing, the ALJ proceeded in her absence.
See R.R. at 124a, 142a-143a.
                                               5
         June 1, 2017 - UPMC ED evaluation for one-day-old scalp
          contusion, a 4- to 5-day-old right eye contusion and right ear
          infection. See R.R. at 49a-53a, 155a-156a.
         June 4, 2017 - UPMC ED evaluation for continued scalp contusion
          tenderness, vomiting and abnormal balance. See R.R. at 54a-57a,
          156a-157a.

Dr. Berger admitted that she did not personally treat or examine Minor. See R.R. at
161a.
                  Dr. Berger concluded, with a reasonable degree of medical certainty that,
based on her review of Minor’s records and the nature and locations of the injuries,
the December 31, 2016 and January 11, April 5, June 1 and June 4, 2017 medical
visits resulted from child abuse. See R.R. at 152a-166a. She could not say for sure
that the March 18, 2017 visit was due to child abuse, but nevertheless declared it
“concerning.” R.R. at 163a. Dr. Berger also pronounced that “[e]ach individual
injury caused [Minor] substantial pain.” R.R. at 159a.
                  Dr. Berger recounted that, based upon the rapid succession in which
Minor was seen for injuries, on June 7, 2017, she requested that UPMC conduct a
skeletal survey from Minor’s medical records.12 See R.R. at 57a-63a, 158a. Dr.
Berger declared that since Minor was removed from M.N.’s care on June 7, 2017 (at
least until the date of the May 2018 hearing), with the exception of an ear infection,
Minor had not been treated at UPMC or by his primary care physician. See R.R. at
65a-78a, 158a-160a. Dr. Berger opined: “[A] clumsy child doesn’t unclumsy in a
year.” R.R. at 159a. The ALJ found that “Dr. Berger testified credibly.” R.R. at
127a.




        12
             Dr. Berger did not want to subject Minor to another medical visit. See R.R. at 158a, 161a-
162a.
                                                    6
              Black testified that she began her investigation on June 9, 2017 13 and, as
part of her investigation, she reviewed Minor’s medical records, visited Minor and
interviewed M.N.14 See R.R. at 81a-95a. Black’s testimony consisted primarily of
her reading her investigation report into the record.            Therein, Black stated that
“[M.N.] sought medical attention for each of the injuries but could not give any
explanation as to why or how these injuries occurred at the time.” R.R. at 170a.
Based upon M.N.’s admissions, Black concluded that M.N. and C.C. “could not
properly supervise Minor.” R.R. at 170a; see also Supplemental Record (S.R.) at 37;
R.R. at 174a. Black explained that, although she had regular contact with Minor
during the investigation, she did not observe that Minor had any injuries. See R.R. at
174a. Black admitted:

              [BCCYS COUNSEL] Is it fair to say that a primary
              component in your indicated reports for both [M.N. and
              C.C.], you and [BCCYS] relied heavily on the medical
              records and Dr. Berger’s review of those medical records?
              [BLACK] Correct.

S.R. at 37. Black confirmed that she did not speak to any of Minor’s treating
physicians, but rather “the records that we had received from [Dr.] Berger, we used
those to review the injuries.” S.R. at 44; see also R.R. at 80a-103a. The ALJ found
that “Black testified credibly.” R.R. at 127a.




       13
           Black was out of town when the report was initially made to BCCYS, so she began her
investigation when she returned to the office on June 9, 2017. See R.R. at 173a.
        Another BCCYS caseworker checked on Minor within 24 hours of receiving the abuse
report. See R.R. at 173a. Minor was placed into foster care on June 7, 2017, where Minor remained
for several months before being placed with Minor’s great grandmother. See Supplemental Record
(S.R.) at 39.
        14
           C.C. did not respond to Black’s interview requests. See R.R. at 174a.
                                               7
               Based upon the evidence presented, the ALJ made findings15 that Minor
was a child under the Law, and that Minor’s mother, M.N., was a parent responsible
for Minor’s care. See ALJ Adj. at 10-11; R.R. at 133a-134a. Regarding whether
Minor suffered bodily injury, the ALJ concluded that, although “evidence contained
in the medical records presents a troubling narrative[,]” BCCYS’ case was based
solely upon uncorroborated hearsay and, thus, M.N.’s appeal must be sustained. ALJ
Adj. at 11; R.R. at 134a. The ALJ articulated:

               Dr. Berger never saw the subject child. Her testimony was
               based on her review of medical records. [] Black only
               began working on the investigation on June 9, 2017.
               Although she did have some contact with [Minor] (who
               would have been essentially nonverbal, as [Minor] was
               nearing [Minor’s] second birthday when the ChildLine
               report was made) she admittedly never saw any injuries on
               [Minor]. Both witness[es’] knowledge of injuries to
               [Minor] was gained from what they saw in the medical
               records. [] Black also interviewed [M.N.], but testified
               [BC]CYS ‘relied heavily’ on the medical records and the
               records were the ‘primary component’ of the basis for the
               indicated report.
               The records are out[-]of[-]court statements. The medical
               providers who saw [Minor], observed [Minor’s] injuries and
               created the records of the [doctor] and [hospital] visits did
               not testify. Dr. Berger and [] Black testified to what the
               records said, and offered this information for the truth of the
               matter asserted. This is a classic example of hearsay. . . .
               ....
               Ultimately, because the only evidence on this issue is
               uncorroborated hearsay evidence, there is not substantial
               evidence to demonstrate there was bodily injury to [Minor].


       15
          “The [ALJ] is the ultimate finder of fact.” Bucks Cty., 808 A.2d at 993. “In adopting the
ALJ’s adjudication, the BHA became the final fact-finder in this expunction appeal.” R.J.W. v.
Dep’t of Human Servs., 139 A.3d 270, 285 (Pa. Cmwlth. 2016). “Absent an abuse of discretion,
[this Court] will not disturb the BHA’s determinations as to credibility and evidentiary weight.” Id.

                                                 8
              . . . . [T]he [ALJ] is compelled to make her determination
              in accord with the regulations and case law. The relevant
              authorities plainly set forth that [BCCYS] must present
              substantial evidence, which is more than uncorroborated
              hearsay, in order to support an individual being indefinitely
              listed [on ChildLine]. Without non-hearsay evidence,
              there is no substantial competent evidence to support
              [M.N.] being listed on ChildLine. It is ultimately up to
              [BCCYS] to present such evidence, and [it] failed to do so
              in this case.

ALJ Adj. at 11-12; R.R. at 134a-135a (emphasis added; record citation omitted).
              “Hearsay is defined as an out[-]of[-]court statement, either written or
oral, offered in court for the purpose of proving the truth of the matter contained in
the statement.” Feinberg v. Unemployment Comp. Bd. of Review, 635 A.2d 682, 685
n.4 (Pa. Cmwlth. 1993). Hearsay “is generally inadmissible because such evidence
lacks guarantees of trustworthiness fundamental to the Anglo-American system of
jurisprudence.” Commonwealth v. Chamberlain, 731 A.2d 593, 595 (Pa. 1999); see
also Pa.R.E. 802.
              Although, “[u]nder the Commonwealth’s Administrative Agency Law[,]
Commonwealth agencies shall not be bound by technical rules of evidence at agency
hearings[,] . . . 2 Pa.C.S. § 505[,]” A.Y. v. Dep’t of Pub. Welfare, Allegheny Cty.
Children & Youth Servs., 641 A.2d 1148, 1150 (Pa. 1994), the law is well established
that “[h]earsay evidence, [a]dmitted without objection,[16] will be given its natural
probative effect and may support a finding . . . , [i]f it is corroborated by any
competent evidence in the record, but a finding of fact based [s]olely on hearsay will
not stand.” Walker v. Unemployment Comp. Bd. of Review, 367 A.2d 366, 370 (Pa.
Cmwlth. 1976) (emphasis in original); see also City of Phila. v. Workers’ Comp.
Appeal Bd. (Knudson), 165 A.3d 1039 (Pa. Cmwlth. 2017); Shapiro v. State Bd. of
Accountancy, 856 A.2d 864 (Pa. Cmwlth. 2004). Accordingly, this Court has ruled

       16
          Because M.N. did not attend the hearing, Minor’s hospital records were admitted into the
record without objection.
                                                9
that “[h]earsay testimony in an administrative proceeding to expunge a [child abuse
report] is not substantial evidence unless it is corroborated.” Bucks Cty., 808 A.2d at
993.
               Conversely, hearsay subject to an exception is admissible because it is
“premised on circumstances . . . which enhance the reliability [there]of . . . , and
render unnecessary the normal judicial assurances of cross-examination and oath[.]”
Chamberlain, 731 A.2d at 595. Although the Pennsylvania Rules of Evidence do not
contain a specific hospital record exception, Section 6108(b) of the Uniform Business
Records as Evidence Act (Business Records Act) provides:

               A record of an act, condition or event shall, insofar as
               relevant, be competent evidence if the custodian or other
               qualified witness testifies to its identity and the mode of its
               preparation, and if it was made in the regular course of
               business[17] at or near the time of the act, condition or event,
               and if, in the opinion of the tribunal, the sources of
               information, method and time of preparation were such as
               to justify its admission.

42 Pa.C.S. § 6108(b) (emphasis added). The Pennsylvania Supreme Court reasoned:
“The basic justification for the [Business Records Act] exception to the hearsay rule
is that the purpose of keeping business records builds in a reliability which obviates
the need for cross-examination.” Williams v. McClain, 520 A.2d 1374, 1376 (Pa.
1987).
               The Pennsylvania Superior Court has explained that “[t]he practice of
recording facts has been standardized in the modern hospital and these recorded facts
are routinely used to make decisions upon which the health and life of the patient
depend.”      Commonwealth v. Seville, 405 A.2d 1262, 1265 (Pa. Super. 1979)
(quotation marks omitted). Accordingly, under the Business Records Act exception

       17
          Section 6108(c) of the Business Records Act defines “business” to include “every kind of
business, profession, occupation, calling, or operation of institutions whether carried on for profit or
not.” 42 Pa.C.S. § 6108(c).
                                                  10
to the hearsay rule, “hospital records [are admissible] to show the fact of
hospitalization, treatment prescribed, and symptoms found.”18 Williams, 520 A.2d at
1376; see also B.E. v. Dep’t of Pub. Welfare, 654 A.2d 290 (Pa. Cmwlth. 1995);
Pothier v. Dep’t of Transp., Bureau of Traffic Safety, 511 A.2d 939 (Pa. Cmwlth.
1986); Sprague v. Walter, 656 A.2d 890 (Pa. Super. 1995).
               In order for documents to be admissible under the Business Records Act,
they must be authenticated “as to their identity or mode of preparation.”19 J.K. v.
Dep’t of Pub. Welfare, 721 A.2d 1127, 1133 (Pa. Cmwlth. 1998); see also 42 Pa.C.S.
§ 6108(b). More specifically, in Williams, the Pennsylvania Supreme Court cited to
the following as “helpful in determining whether a [hospital] record is admissible”:

               A medical record is admissible under the [Business Records
               Act] exception to the hearsay rule if the report: (1) was
               made contemporaneously with the events it purports to
               relate, (2) at the time the report was prepared, it was
               impossible to anticipate reasons which might arise in the
               future for making a false entry in the original, and (3) the
               person responsible for the statements contained in the report
               is known.

Id. at 1376 (quoting Isaacson v. Mobil Propane Corp., 461 A.2d 625, 629 (Pa. Super.
1983)).
               Consequently, the medical records Dr. Berger and BCCYS relied upon
herein were admissible as a hearsay exception under the Business Records Act.
       18
           “The same built-in reliability does not exist for medical opinions expressed in the hospital
records.” Primavera v. Celotex Corp., 608 A.2d 515, 524 (Pa. Super. 1992). Therefore, “[o]pinion
evidence contained in hospital records is inadmissible where the [person] who authored those
records is unavailable for cross-examination.” Sprague v. Walter, 656 A.2d 890, 912 (Pa. Super.
1995); see also Williams v. McClain, 520 A.2d 1374 (Pa. 1987); Pothier v. Dep’t of Transp.,
Bureau of Traffic Safety, 511 A.2d 939 (Pa. Cmwlth. 1986).
        19
            Pennsylvania Rule of Evidence 901(a) provides: “To satisfy the requirement of
authenticating or identifying an item of evidence, the proponent must produce evidence sufficient
to support a finding that the item is what the proponent claims it is.” Pa.R.E. 901(a) (emphasis
added).


                                                  11
Williams. Specifically, Dr. Berger identified the 41 pages of Minor’s medical records
upon which she relied, described that they were created by the treating medical staff
and maintained in UPMC’s system, and explained that they were available to her
under UPMC’s Child Abuse Initiative.                  See R.R. at 148a, 151a-152a, 166a.
Moreover, Dr. Berger’s opinions were rendered based upon the facts of and
symptoms leading to Minor’s UPMC hospitalizations, not upon the UPMC staff’s
opinions or diagnoses.         Because it is also evident from the electronic notations
thereon that the records were created by treating UPMC staff specifically named
therein in UPMC’s system within a short time after the corresponding treatments,20
and they were based upon M.N.’s statements of fact,21 under the totality of the
circumstances presented in this case, this Court concludes that Minor’s medical
record “sources of information, method and time of preparation were such as to
justify [their] admission.” 42 Pa.C.S. § 6108(b); see also Williams; J.K. Because
BCCYS met its burden of establishing by substantial record evidence that Minor
suffered child abuse by reason of M.N.’s acts or omissions and, thus, M.N.’s
indicated report is accurate, the ALJ and the BHA erred by concluding otherwise.


       20
           Although “[i]t is not necessary to show the identity of the maker or his personal
knowledge of events[,]” under the Business Records Act exception, Pothier, 511 A.2d at 940, the
electronic entries were created by treating UPMC staff in UPMC’s system as follows: December 31,
2016 at 5:44 p.m. for a 5:40 p.m. visit, and 7:26 p.m. for follow-up, see R.R. at 24a-31a; January
11, 2017 at 4:01 p.m. for a 3:51 p.m. ultrasound, see R.R. at 38a; March 18, 2017 at 3:22 a.m. for a
3:16 a.m. visit, see R.R. at 39a-41a; April 5, 2017 notes created between 7:20 p.m. and 9:21 p.m.
for a 6:53 p.m. visit, see R.R. at 42a-48a; June 1, 2017 at 12:42 p.m. for a 12:26 p.m. visit, see R.R.
at 49a-53a; June 4, 2017 at 9:46 p.m. for a 9:36 p.m. visit, see R.R. at 54a-57a.
        21
           Because Minor was nonverbal, the records reflect that M.N. was the source of UPMC
staff’s information about Minor’s symptoms. See UPMC records: December 31, 2016 “Mom
states” R.R. at 24a; January 11, 2017 “per [M]om” R.R. at 33a; March 18, 2017 “Mother noticed”
R.R. at 39a; April 5, 2017 “Mother thinks” R.R. at 42a; June 1, 2017 “[Mother] states” R.R. at 49a;
June 4, 2017 “Mother states” R.R. at 54a. The fact of hospitalizations, symptoms found and
treatments prescribed are independent of UPMC staff’s and M.N.’s opinions/representations of how
the injuries occurred and, thus, any reasons for making false statements.


                                                 12
Based on the foregoing, the BHA’s order is reversed.


                         ___________________________
                         ANNE E. COVEY, Judge




                            13
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bedford County Children and Youth       :   SEALED CASE
Services,                               :
                       Petitioner       :
                                        :
                  v.                    :
                                        :
Department of Human Services,           :   No. 950 C.D. 2018
                      Respondent        :

                                    ORDER

            AND NOW, this 9th day of July, 2019, the Department of Human
Services, Bureau of Hearings and Appeals’ June 29, 2018 order is reversed.



                                     ___________________________
                                     ANNE E. COVEY, Judge